IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

LISA SOUTER,
Plaintiff,
v. Case No. 3:18-Cv-484-jdp
NANCY A. BERRYHILL,
Acting Commissioner of

Social Security,

Defendant

 

ORDER ON FEES UNDER THE EQUAL ACCESS TO ]USTICE ACT

 

Pursuant to Plaintiff’s fee request and Defendant's response, the Court awards
Plaintiff attorney fees in the amount of $5,617.40 and costs in the amount of $0 in full
satisfaction and settlement of any and all claims Plaintiff may have under the Equal
Access to justice Act (EA]A) in this case. The award of attorney fees will satisfy all of
Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case.

Any fees paid belong to Plaintiff and not his attorney and can be offset to satisfy
pre-existing debt that the litigant owes the United States under Astrue z). Ratlijj‘, 130 S.
Ct. 2521 (2010). If counsel for the parties can Verify that Plaintiff owes no pre-existing
debt subject to offset, Defendant agrees to direct that the award be made payable to
Plaintiff’s attorney pursuant to the EA]A assignment duly signed by Plaintiff and

counsel.

. ,Up -
so oRDERED this 22 day Oprril, 2019.

faa saw

 

rio/N. JAMES D. PETERSON
Chief ]ud ge

